IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DAMIEN WILKINSON,                        §
                                             §
           Defendant Below,                  §   No. 74, 2022
           Appellant,                        §
                                             §   Court Below—Superior Court
           v.                                §   of the State of Delaware
                                             §
    STATE OF DELAWARE,                       §   Cr. ID No. 0806022824 (N)
                                             §
           Appellee.                         §


                                  Submitted: May 12, 2022
                                  Decided: July 18, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                           ORDER

          After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court’s order denying the appellant’s

fourth motion for postconviction relief.          The appellant has not pleaded with

particularity new evidence of actual innocence or that a new, retroactive rule of

constitutional law renders his convictions invalid.1 Nor has he asserted any claim

that the Superior Court lacked jurisdiction. 2




1
    Del. Super. Ct. Crim. R. 61(d)(2).
2
    Del. Super. Ct. Crim. R. 61(i)(5).
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                   BY THE COURT:

                                   /s/ Karen L. Valihura
                                   Justice




                                     2